Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 1 of 17 PageID: 949




 Lawrence M. Otter, Esq.
 P.O. Box 575
 Silverdale, PA 18962
 267-261-2948
 Email: larryotter@hotmail.com

 Paul A. Rossi, Esq.
 Admitted Pro Hac Vice
 IMPG Advocates, Inc.
 316 Hill Street
 Suite 1020
 Mountville, PA 17554
 717.681.8344
 Email: Paul-Rossi@comcast.net



                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY

 ALEXANDER ARSENAULT, TRENTON                  :
 POOL and ROQUE DE LA FUENTE,                  :
                                               :   Civil Action
            Plaintiffs,                        :
                                               :   No. 16-1854-PGS-DEA
      v.                                       :
                                               :   PLAINTIFFS’
 TAHESHA WAY, in her official capacity as      :   REPLY IN
 The Secretary of State for the State of       :   SUPPORT OF
 New Jersey,                                   :   PLAINTIFFS’ MOTION
                                               :   FOR SUMMARY
            Defendant.                         :   JUDGMENT




                                      1
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 2 of 17 PageID: 950




                          TABLE OF CONTENTS

 Table of Contents…………………………………………………………...………2

 Table of Authorities…………………………………………………………….…..3

 I.     Introduction………………………………………………………………….4

 II.    Argument…………………………………………………………………….6

        A.   Strict Scrutiny Review Applies & Challenged Statute if Not
             Narrowly Tailored to Advance New Jersey’s Stated Compelling
             Interests……………………………………………………………….6

        B.   Efficacy of the Out-of -State Circulator Ban Does Not Save
             Challenged Statute………………………………………………..…12

        C.   Challenged Statute Significantly Impairs Plaintiffs’ First and
             Fourteenth Amendment Rights…………………………………..….13

 III.   Conclusion………………………………………………………………….14

 Certificate of Service…………………………………………………………..….16

 Word Count Certification………………………………………………………....16




                                      2
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 3 of 17 PageID: 951




                         TABLE OF AUTHORITIES

 Cases

 Libertarian Party of Virginia v. Judd,
       718 F.3d 308 (4th Cir. 2013)………………………………………...…passim

 Wilmoth v. Secretary of State of New Jersey,
      No. 17-1925 (3rd Cir. April 19, 2018)………………………………....passim

 Statutes and Rules

 U.S. CONST. Art. VI, §1…………………………………………………………..12

 U.S. CONST. Amend. I……………………………………………………….passim

 U.S. CONST. Amend. XIV…………..……………………………………….passim

 Rule 12 Fed.R.Civ.P………………………………………………………..………6

 N.J. Stat. Ann. § 19:23-11……………………………………………..…………...8

 N.J. Stat. Ann § 19:34-2………………………………………………………...….8

 N.J. Stat. Ann § 19:34-26…………………………………………………………..8

 N.J. Stat. Ann § 19:34-54………………………………………………………......8

 N.J. Stat. Ann § 19:34-55………………………………………………………......8

 N.J. Stat. Ann § 19:34-56………………………………………………….....…….8




                                      3
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 4 of 17 PageID: 952




 I.    INTRODUCTION

       Most of Defendant’s arguments in response to Plaintiffs’ motion for

 summary judgment as noted in Plaintiffs’ response to Defendants’ motion for

 summary judgment have been resolved against Defendant by the United States

 Court of Appeals for the Third Circuit’s reversal of this Court’s dismissal of

 Plaintiffs’ complaint in the above captioned action. In reversing this Court’s

 dismissal of Plaintiffs’ complaint in the above captioned action, the United States

 Court of Appeals for the Third Circuit instructed this Court to apply strict scrutiny

 analysis to the adjudication of Plaintiffs’ challenge which prevents any further

 argument that the challenged statute imposes anything less than a severe

 impairment to First Amendment rights. Since strict scrutiny applies to the

 adjudication of state imposes residency requirements to circulate election petitions,

 all that is left to litigate is whether or not the challenged residency requirement is

 narrowly tailored to advance a compelling governmental interest. Every federal

 district and circuit court of appeals to have considered the issue have held that

 requiring out-of-state circulators to submit to the jurisdiction of the state for any

 subsequent investigation and prosecution of any allegation of election petition

 fraud as a condition to freely circulate election petitions is a more narrow means to


                                            4
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 5 of 17 PageID: 953




 advance a state’s legitimate interest in protecting against petition fraud than a

 blanket ban on out-of-state circulators.

       Furthermore, the rest of Defendant’s responses have been rejected by every

 federal district court and every circuit court of appeals in unanimously ruling that

 state residency requirements to circulate election petitions are unconstitutional and

 cannot survive strict scrutiny analysis where a state can more narrowly require out-

 of-state circulators to submit to the jurisdiction of the state for any subsequent

 investigation and prosecution of any allegation of election petition fraud. Also,

 New Jersey’s blanket residency requirement is not narrowly tailored to protect

 against Defendant’s made-up extension of the “party-raiding” doctrine to petition

 circulators hired by a candidate to circulate to members of the candidate’s own

 political party, because even assume the “party-raiding” doctrine can be extended

 to mere petition circulators, the Third Circuit termed Defendants’ argument

 immaterial because each out-of-state plaintiff seeks to circulate petitions to

 members of their own political party in New Jersey. In other words, a

 Massachusetts Democrat cannot conduct a raid against the New Jersey Democratic

 Party. Likewise, a Texas Republican cannot conduct a raid against the New Jersey

 Republican Party.




                                            5
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 6 of 17 PageID: 954




       . Accordingly, Defendant’s response in opposition to Plaintiffs’ motion for

 summary judgment is wholly without merit and Plaintiffs’ pending motion for

 summary judgment must be granted.

 II.   ARGUMENT

       A.     Strict Scrutiny Review Applies & Challenged Statute is Not
              Narrowly Tailored to Advance New Jersey’s Stated Compelling
              Interests.

       As noted above in the Introduction, most of the arguments advanced by

 Defendant in their response is foreclosed by the decision of the United States Court

 of Appeals for the Third Circuit’s decision reversing this Court’s dismissal of

 Plaintiffs’ claims on Defendant’s Rule 12 motion to dismiss. It is now the law of

 this case that strict scrutiny applies. Accordingly, Defendant is foreclosed

 advancing the argument in their response brief that the challenged residency

 requirement imposes anything other than a severe burden on rights guaranteed to

 Plaintiffs under the First and Fourteenth Amendments to the United States

 Constitution. See, Def. Response Br. at pp.3-4. As properly explained by the

 Third Circuit:

       The plain language of N.J. Stat. Ann. § 19:23-11 makes clear that one’s
       residency is the sine qua non for determining whether he or she may
       lawfully circulate nomination petitions in New Jersey. Specifically, the
       relevant portion of the statute states that “[t]he person who circulates
       the petition shall be a registered voter in this State whose party
       affiliation is of the same political party named in the petition.” N.J.
       Stat. Ann. § 19:23-11 (emphasis added). New Jersey seeks to inoculate
       the “in this State” language by arguing that the statute, as a whole,
                                           6
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 7 of 17 PageID: 955




       should be more appropriately regarded as imposing a “party affiliation”
       restriction, not a residency restriction…This argument, however, is
       unavailing. Wilmoth and Pool are dues-paying members of the
       Democratic and Republican Parties, respectively, yet remain barred
       under N.J. Stat. Ann. § 19:23:11 from circulating nomination petitions
       in New Jersey. Their party affiliations, in other words, are immaterial;
       instead, it is the fact that they reside out of state that prevents them from
       circulating petitions. Because New Jersey’s residency requirement for
       circulators restricts “core political speech,” strict scrutiny review is
       warranted.

 Wilmoth v. Secretary of State of New Jersey, Slip Op. at 9-11, No. 17-1925 (3rd Cir.

 April 19, 2018).

       Accordingly, the law of this case is that strict scrutiny review applies to the

 adjudication of Plaintiffs’ claims. Plaintiffs concede, as have all previous successful

 plaintiffs challenging out-of-state circulator bans that were struck down as

 unconstitutional, that the State of New Jersey’s interest against petition fraud is a

 compelling governmental interest. However, under strict scrutiny review, out-of-

 state circulators bans have failed because a blanket ban on out-of-state circulators is

 not narrowly tailored to advance the state’s asserted interest. See e.g., Libertarian

 Party of Virginia v. Judd, 718 F.3d at 317-318.

       Plaintiffs Arsenault and Pool have agreed to submit to the subpoena power of

 the State of New Jersey as a condition to freely circulate election petitions within

 New Jersey. See, Joint Statement of Undisputed Facts ¶¶ 7, 13. Further, even absent

 the willingness of Plaintiffs in this action to freely submit to the jurisdiction of New

 Jersey, the state could, as a more narrowly tailored means to protect both its stated
                                            7
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 8 of 17 PageID: 956




 interest against fraud, simply require that out-of-state circulators submit to the

 jurisdiction of New Jersey as a condition precedent to being permitted to freely

 circulate nomination petitions for major party candidates in New Jersey.

       The State of New Jersey has produced no evidence that out-of-state circulators

 submitting to the subpoena power of New Jersey is not a workable and less

 restrictive method to make sure that out-of-state circulators are available to respond

 to any questions that may arise after petitions are filed with the state. Furthermore,

 the State of New Jersey has a whole raft of criminal laws under which any petition

 circulator, both resident and non-resident subject to the jurisdiction of New Jersey,

 can be prosecuted for any allegation of petition fraud. See, N.J. Stat. §§ 19:34-2, 26,

 54, 55 and 56. Accordingly, requiring out-of-state petition circulators to submit to

 the jurisdiction and subpoena powers of the State of New Jersey as a condition

 precedent to being permitted to freely circulate nomination petition in New Jersey is

 a more narrow tailored means to protect the stated interests of New Jersey to protect

 against petition fraud than the blanket prohibition against out-of-state petition

 circulators. Therefore, the challenged statute fails under the required strict scrutiny

 analysis.

       Defendant’s response argument that the challenged statute advances the

 State’s interest against “party raiding” (Def. Response Br. at pp. 5-8) is also

 foreclosed by the facts of this case and the Third Circuit’s opinion reversing this


                                            8
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 9 of 17 PageID: 957




 Court’s dismissal of Plaintiffs’ claims. The evidence in this action is conclusive that

 both Plaintiff Arsenault and Plaintiff Pool are affiliated with the Democratic and

 Republican parties, respectively. See, Exhibit A (Alex Arsenault’s Massachusetts

 voter registration card showing he is a registered Democrat – timely produced to

 Defendant’s counsel and used by Defendant’s counsel in the deposition of Plaintiff

 Arsenault); Joint Statement of Undisputed Facts ¶¶8-10 (Texas, does not register

 voters by political party, but Plaintiff Pool affiliates with the Republican Party in

 Texas and votes in the Texas Republican Primary elections). As this Court should

 uniquely understand, State political parties are mere affiliates of the nation party.

 Accordingly, the more narrow protection against “party raiding” under strict scrutiny

 review is to simply require out-of-state circulators to affirm that they are affiliated

 with the same political party as the candidate named in the nomination petition.

 Accordingly, the challenged statute is not narrowly tailored to protect the state’s

 alleged interest against “party raiding.”

       In a similar vein, the associational interest of the political parties is not at issue

 in this case because Plaintiffs’ are members of their respective political parties.

 Furthermore, Defendant has produced no evidence that either the Republican or

 Democratic Parties have asserted that they want to forbid party members from other

 states to circulate petitions for their candidates. Defendants cite no case which

 supports the proposition that a state has any interest, let alone a compelling interest,


                                             9
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 10 of 17 PageID: 958




 in preventing a Texas Republican from circulating an election petition for a New

 Jersey Republican or Republican presidential candidate in New Jersey and who has

 asked the Texas Republican to circulate his or her petition to members of the

 Republican Party in New Jersey; or a Massachusetts Democrat from circulating a

 nomination petition for a New Jersey Democrat or Democratic presidential candidate

 to members of the Democratic Party in New Jersey. Furthermore, as noted above

 the Third Circuit has labeled Defendant’s affiliation (and, by extension, the close

 related associational interests) to be “immaterial.” Wilmoth, at slip op. p. 11.

       Defendant’s response brief argues that evidence has been put forward in

 support of the residency requirement because: “when someone registers to vote, his

 or her information is entered into the SVRS (JSUMF ¶44). Notably, which the

 SVRS serves to verify the party affiliation of a New Jersey registered voter who

 wishes to circulate a nomination petition for a presidential candidate, such

 information is not available through the SVRS for an out-of-state individual.” Def.

 Response Br. at p.4         However, Defendant’s argument is constitutionally

 meaningless.

       First, no federal court has ever ruled that a state can limit rights guaranteed

 under the First Amendment based on the perceived limits of their internal database

 to provide identification of the individual seeking to engage in “core” political

 speech within their state.     Second, out-of-state presidential candidate’s party


                                           10
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 11 of 17 PageID: 959




 affiliation is not in the SVRS system either, and New Jersey is happy to accept the

 affirmation of the presidential candidate that they are members of the political party

 from whom they seek the nomination – an out-of-state presidential candidate need

 only record their party affiliation on the nomination petition for New Jersey to accept

 their qualification to seek New Jersey delegates and alternate delegates to their

 party’s nation nominating convention. See, Plaintiffs’ Statement of Undisputed

 Facts at ¶¶30-34. It is, therefore, specious to argue that when New Jersey is not

 bothered by the fact that the actual candidate’s party affiliation cannot be verified by

 the SVRS system that it poses some insurmountable bar to a mere out-of-state

 petition circulator, hired by that out-of-state candidate, to circulate their nomination

 petitions in New Jersey – if an affirmation (including even a sworn affirmation

 subject to criminal penalty upon a false statement) by a candidate is sufficient to

 establish party affiliation in New Jersey, such must be permitted under strict scrutiny

 analysis for an out-of-state petition circulator.     Third, Defendant has admitted

 that Defendant has the ability to contact other states to verify the registration status

 of out-of-state voters. See, Plaintiff’s Statement of Undisputed Facts at ¶50. And

 Defendant has not provided any evidence that they cannot obtain the information

 necessary to establish the party affiliation of the out-of-state circulator within the

 time frame provided by statute.




                                            11
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 12 of 17 PageID: 960




       Lastly, at minimum, an out-of-state petition circulator may produce a voter

 registration card, or some other state document showing the petition circulator’s

 party affiliation which, as an official state documents, Defendant is required to

 accept as conclusive evidence of the party affiliation of the out-of-state petition

 circulator under the Full Faith and Cred Clause of the United States Constitution.

 See, U.S. CONST. Art. VI, §1.

       Also, as an aside, no other state has the party affiliations of out of state voters

 in their own state database and that has never been recognized by any court as a basis

 to support a blanket out-of-state residency ban for petition circulators for party

 nominees in closed primary elections. Accordingly, the challenged statute cannot

 survive strict scrutiny analysis for any of state interests asserted by Defendant in its

 response to Plaintiffs’ motion for summary judgment.

       B.     Efficacy of the Out-of-State Circulator Ban Does Not Save
              Challenged Statute.

       Defendant’s reply argument that the challenged ban has been successful does

 not protect the challenged statute from strict scrutiny review. See generally, Def.

 Response Br. “Point 1” at pp. 2-6.

       In fact, as explained in Plaintiffs’ own response to Defendants’ motion for

 summary judgment, in Libertarian Party of Virginia the Fourth Circuit expressly

 assumed that Virginia’s out-of-state circulator ban for candidate petitions was

 effective in preventing petition fraud. Id. at 317-18 (explaining that: “The more
                                           12
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 13 of 17 PageID: 961




 substantial question, and the crux of this appeal, is whether the Commonwealth’s

 enactment banning all nonresidents from witnessing nominating petitions – a

 measure we presume to be effective in combatting fraud – is, notwithstanding its

 efficacy, insufficiently tailored to constitutionality justify the burden it inflicts on

 the free exercise of First Amendment rights.”). Id. The only analysis under strict

 scrutiny review whether or not the state can achieve the same protection of its

 interests through a less restrictive impairment of First Amendment rights. As

 applied to residency restrictions, every federal district and circuit court of appeals

 has found that submission to the jurisdiction’s subpoena power is a more narrowly

 tailored means to achieve the state’s interest against the threat of petition fraud.

 Accordingly, the fact the a more restrictive law is effective is a wholly misplaced

 argument, and an attempt to evade the strict scrutiny review mandated in this case

 by the Third Circuit.

       C.     Challenged Statute Significantly Impairs Plaintiffs’ First and
              Fourteenth Amendment Rights.

       Defendant is foreclosed by the Third Circuit’s opinion reversing this court’s

 dismissal of Plaintiffs’ claims from arguing in Defendant’s response brief to

 Plaintiff’s motion for summary judgment that the impairment imposed by the

 challenged statute is anything other than a severe impairment of Plaintiffs’ rights.

 Once a court determines that strict scrutiny review is warranted the severity of the



                                           13
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 14 of 17 PageID: 962




 burden to rights guaranteed to Plaintiffs’ under the First and Fourteenth Amendment

 is conclusive and settled. Defendants’ argument that:

         “New Jersey only requires presidential nomination candidates in
        closed primary elections to obtain 1,000 signatures. (JSUMF ¶42).
        Most states have much higher signatures requirements. (JSUMF ¶73).
        The low signature requirement, high population of registered
        Democrats and Republicans in New Jersey, and the long amount of time
        given to gather signatures make any burdens associated with the
        residency requirement…minimal.”

 Is no longer available once the Third Circuit has established that strict scrutiny

 applies to the adjudication of Plaintiffs’ claims because the Third Circuit has already

 established that the residency requirement imposes a severe burden on rights

 guaranteed to Plaintiffs under the First and Fourteenth Amendments to the United

 States Constitution.

        Accordingly, Defendant’s response argument that the challenged statute does

 not significantly burden Plaintiffs’ rights must be rejected under the law of this case,

 as set forth by the strict scrutiny review mandated by the Third Circuit.

 III.   CONCLUSION

        For all the foregoing stated reasons and those set forth in Plaintiff’s

 Memorandum in Support of Plaintiffs’ Motion for Summary Judgment, Plaintiffs’

 motion for summary judgment must be granted.



                                         Respectfully submitted,
 Dated: November 8, 2019
                                           14
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 15 of 17 PageID: 963




                                    /s/ Lawrence M. Otter, Esq.
                                    _____________________________
                                    LAWRENCE M. OTTER, ESQ.
                                    Counsel for Plaintiffs
                                    PO BOX 575
                                    SILVERDALE, PA 18962
                                    267-261-2948
                                    Email: Larryotter@hotmail.com



 Dated: November 8, 2019            __/s/ Paul A. Rossi________
                                    Paul A. Rossi
                                    Counsel for Plaintiffs
                                    IMPG Advocates, Inc.
                                    316 Hill Street
                                    Suite 1020
                                    Mountville, PA 17554
                                    717.681.8344
                                    Paul-Rossi@comcast.net




                                      15
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 16 of 17 PageID: 964




                           CERTIFICATE OF SERVICE

       Plaintiffs, by and through their undersigned legal counsel, hereby certify that

 on this date, they have caused a true and correct copy of the foregoing document to

 be filed with the Clerk of the Court for the United States District Court for the

 District of New Jersey by using the Court’s CM/ECF system.

       I further certify that all participants in this case are registered CM/ECF users

 and that service will be accomplished through the CM/ECF system.


 Dated: November 8, 2019                        s/ Lawrence M. Otter, Esq___
                                                LAWRENCE M. OTTER
                                                Counsel to Plaintiffs




                                           16
Case 3:16-cv-01854-PGS-DEA Document 63 Filed 11/14/19 Page 17 of 17 PageID: 965




                       WORD COUNT CERTIFICATION

       Plaintiffs, by ad through their undersigned legal counsel, hereby certifies

 that the body of the foregoing document contains 2,504 words as determined by

 Microsoft Word’s word count function.

 Dated: November 8, 2019                       s/ LAWRENCE M. OTTER, ESQ_
                                               Lawrence M. Otter
                                               Counsel to Plaintiffs




                                          17
